Citation Nr: 0919784	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  He is a Purple Heart recipient.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Cheyenne, Wyoming.  The Board 
previously remanded this case in March 2005.  In December 
2006, the Board denied the Veteran's claim for TDIU, and the 
Veteran appealed this issue to the United States Court of 
Appeals for Veterans Claims (Court).  A July 2008 Court Order 
granted a June 2008 Joint Motion for Remand (JMR) and 
remanded the issue of TDIU to the Board.  The Board then 
remanded the issue to the RO in November 2008 for compliance 
with the JMR.   

While the Board regrets further delaying appellate review, 
due to the need for further development, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU).  During a 
VA psychiatric consult in December 2008, the Veteran was 
diagnosed with posttraumatic stress disorder (PTSD).  In a 
May 2009 brief, the Veteran's representative implicitly 
raised a claim of entitlement to service connection for PTSD.  
This new issue is inextricably intertwined with the TDIU 
issue on appeal since the outcome of the PTSD claim may 
impact the TDIU determination.  Accordingly, appellate review 
of the TDIU issue is not appropriate at this time.   

Further, in light of the JMR, in its November 2008 remand, 
the Board instructed the RO to schedule the Veteran for an 
appropriate VA medical examination to ascertain the severity 
of his service-connected disabilities, including any 
complications of his service-connected disabilities, and 
their impact on his ability to obtain and retain 
substantially gainful employment.  While the Veteran was 
afforded a VA examination in December 2008, it appears that 
the examiner addressed nonservice-connected disabilities as 
well as the Veteran's service-connected disabilities.  The 
Board is unable to read the report as offering a clear 
opinion as to the effect the Veteran's service-connected 
disabilities alone had on his employability.  Further 
clarification in this regard is therefore necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the newly raised 
service connection for PTSD claim, the RO 
should take all appropriate steps to 
comply with the notice and assistance 
requirements of Veterans Claims 
Assistance Act of 2000 codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
The RO should then formally determine if 
service connection for PTSD is warranted.  
The Veteran should be furnished notice of 
the RO's determination and furnished 
notice of appellate rights and 
procedures, including the need to file a 
timely notice of disagreement if he 
desires to appeal from that 
determination.   

2.  Thereafter, the RO should schedule 
the Veteran for an appropriate VA medical 
examination(s) to ascertain the severity 
of his service-connected disabilities, 
including any complications of his 
service-connected disabilities, and their 
impact on his ability to obtain and 
retain substantially gainful employment.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After reviewing the record and examining 
the Veteran, the examiner should offer an 
opinion on the effect of the Veteran's 
service-connected disabilities alone, 
including any complications, on his 
ability to obtain and retain 
substantially gainful employment.

3.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability.  If 
the Veteran still does not meet the 
schedular requirements for TDIU, the RO 
should then submit the Veteran's claim 
for a total disability rating based on 
individual unemployability to the 
Director, Compensation and Pension 
Service for extraschedular consideration.

4.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

